Citation Nr: 1631141	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  08-25 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to additional burial benefits.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to September 1999.  He died in October 2007 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that granted the appellant's claim for burial benefits in the amount of $300 for funeral costs, which is the amount allowed for a veteran whose death was not related to military service.  

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a June 2011 Travel Board hearing, and a transcript of the hearing has been associated with the claims file.  

This matter was previously remanded by the Board in August 2011.  As discussed below, the Board finds there has not been substantial compliance with its prior remand directives, such that an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders).  

As discussed below, the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits have been raised by the record, within the appellant's February 2008 notice of disagreement (NOD) and August 2008 VA Form 9 substantive appeal, but these issues have not been properly adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(6) (2016).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the claims file, the Board has determined that this matter must again be remanded due to noncompliance with prior remand directives articulated by the Board in August 2011.  See Stegall, 11 Vet. App. at 271.  

To clarify the procedural history of the appellant's claim, in October 2007, the Veteran filed a claim of entitlement to service connection for liver cancer.  Following the Veteran's death later that same month, the appellant filed a claim for burial benefits in November 2007.  This claim was subsequently granted by the RO in January 2008.  At that time, the appellant was also provided with a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits for a Surviving Spouse or Child, but she did not thereafter submit a formal DIC application.  However, in her February 2008 NOD, and later in her August 2008 VA Form 9 substantive appeal, the appellant clearly raised the issues of entitlement to service connection for the cause of the Veteran's death as well as entitlement to accrued benefits.  

As noted in the August 2011 Board remand, the only issue that has been properly certified to the Board for appellate review is entitlement to additional burial benefits.  However, the Board also noted therein that the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits had been raised by the appellant but had not been adjudicated by the AOJ; therefore, the claims were properly referred to the AOJ for adjudication in the first instance.  38 C.F.R. § 19.9(b)(6).  

Indeed, the RO subsequently conducted additional development regarding the referred issues of entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits, including obtaining private treatment records and obtaining a VA medical opinion in November 2015, following deferred rating decisions in September 2011 and November 2015, respectively.  

However, the RO did not subsequently adjudicate the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits within a formal rating decision.  Rather, the November 2015 supplemental statement of the case (SSOC) simply stated that no rating decision was done for accrued benefits or for entitlement to DIC because the appellant had not submitted a formal DIC application, and without a valid claim, a decision could not be made on the issues of entitlement to accrued benefits or DIC based on the cause of the Veteran's death.  

Given the failure of the AOJ to properly adjudicate the appellant's raised and previously referred claims of entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits, the Board finds there has not been compliance with the provisions of its August 2011 remand, and the claims are again referred herein.  See Stegall, supra.  The AOJ must adjudicate these claims by way of a formal rating decision, after which the appellant and her representative must be provided with notice of the determination and the right to appeal.  

Moreover, the claim of entitlement additional burial benefits properly certified to the Board on appeal remains inextricably intertwined with the issues referred herein, as the appellant may be entitled to additional benefits if it is determined that the Veteran's death was attributable to active service.  38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. § 3.1600(a) (2016).  Therefore, remand of the claim of entitlement to additional burial benefits is again warranted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  

Accordingly, the case is REMANDED for the following action:

Following adjudication of the appellant's referred claims of entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits in the first instance by way of a formal rating decision, readjudicate the appellant's inextricably intertwined claim of entitlement to additional burial benefits.  If any benefit sought on appeal is not fully granted, provide the appellant and her representative with an SSOC and allow a reasonable opportunity for response before returning the matter to the Board for further adjudication, if otherwise in order.  

(CONTINUED ON THE FOLLOWING PAGE)


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






